                                                                                             EXHIBIT
                                                                                                   2
The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

       IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

 INTERNATIONAL CHEMICAL COMPANY,
                                                           No. CJ-2018-3391
      Plaintiff,
                                                           (Civil relief more than $10,000: BREACH OF
 v.
                                                           AGREEMENT - CONTRACT)
 B & G FUTURES, INC,
      Defendant, and
                                                           Filed: 08/13/2018
 STEVE DIPIETRO,
      Defendant, and
 CHIRAG VYAS,
                                                           Judge: Cantrell, Daman H.
      Defendant.


PARTIES
B & G FUTURES, INC, Defendant
DIPIETRO, STEVE, Defendant
INTERNATIONAL CHEMICAL COMPANY, Plaintiff
VYAS, CHIRAG, Defendant



ATTORNEYS
Attorney                                                  Represented Parties
CAMPBELL, STUART D (Bar #11246)                           INTERNATIONAL CHEMICAL COMPANY,
DOERNER SAUNDERS DANIEL & ANDERSON
LLP
TWO WEST SECOND STREET
SUITE 700
TULSA, OK 74103
 Attorney                                                                    Represented Parties
 Limekiller, David P (Bar #18173)                                            B & G FUTURES, INC,
 GABLE GOTWALS                                                               DIPIETRO, STEVE
 1100 ONEOK PLAZA                                                            VYAS, CHIRAG
 100 W FIFTH STREET
 TULSA, OK 74103


 PITTMAN, RYAN A (Bar #31187)                                                B & G FUTURES, INC,
 GABLE GOTWALS                                                               DIPIETRO, STEVE
 100 W 5TH ST, SUITE 1100                                                    VYAS, CHIRAG
 TULSA, OK 74103



 EVENTS
 Event                                                                                      Party Docket      Reporter
 Thursday, January 31, 2019 at 10:00 AM                                                            Daman H.
  SCHEDULING CONFERENCE...STUART CAMPBELL, PL...                                                   Cantrell
 Wednesday, July 24, 2019 at 3:30 PM                                                               Daman H.
  HEARING ON PL'S MOTION TO COMPEL......                                                           Cantrell
 Wednesday, September 4, 2019 at 11:00 AM
                                                                                                   Daman H.
   PRETRIAL CONFERENCE....STUART CAMPBELL, PL...DAVID
                                                                                                   Cantrell
 LIMEKILLER,DF
 Wednesday, June 10, 2020 at 10:45 AM                                                              Daman H.
  STATUS/SCHEDULING CONFERENCE                                                                     Cantrell


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.               Issue: BREACH OF AGREEMENT - CONTRACT (CONTRACT)
                          Filed By: INTERNATIONAL CHEMICAL COMPANY
                          Filed Date: 08/13/2018

                          Party Name                       Disposition Information
                          Defendant:
                          B & G FUTURES, INC
                          Defendant:
                          DIPIETRO, STEVE
                          Defendant:
                          VYAS, CHIRAG
DOCKET
Date       Code        Description                        Count Party   Amount
08-13-2018 TEXT        CIVIL RELIEF MORE THAN $10,000      1
                       INITIAL FILING.

08-13-2018 CONTRACT    BREACH OF AGREEMENT -
                       CONTRACT

08-13-2018 DMFE        DISPUTE MEDIATION FEE                              $ 7.00

08-13-2018 PFE1        PETITION                                         $ 163.00
                       Document Available (#1041172720)
                         TIFF    PDF

08-13-2018 PFE7        LAW LIBRARY FEE                                    $ 6.00

08-13-2018 OCISR       OKLAHOMA COURT INFORMATION                        $ 25.00
                       SYSTEM REVOLVING FUND

08-13-2018 OCJC        OKLAHOMA COUNCIL ON JUDICIAL                       $ 1.55
                       COMPLAINTS REVOLVING FUND

08-13-2018 OCASA       OKLAHOMA COURT APPOINTED                           $ 5.00
                       SPECIAL ADVOCATES

08-13-2018 SSFCHSCPC   SHERIFF'S SERVICE FEE FOR                         $ 10.00
                       COURTHOUSE SECURITY PER
                       BOARD OF COUNTY COMMISSIONER

08-13-2018 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE                      $ 1.00
                      ON COURTHOUSE SECURITY PER
                      BOARD OF COUNTY COMMISSIONER

08-13-2018 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE                     $ 0.16
                       ON $1.55 COLLECTION

08-13-2018 SJFIS       STATE JUDICIAL REVOLVING FUND -                    $ 0.45
                       INTERPRETER AND TRANSLATOR
                       SERVICES

08-13-2018 DCADMIN155 DISTRICT COURT ADMINISTRATIVE                       $ 0.23
                      FEE ON $1.55 COLLECTIONS

08-13-2018 DCADMIN05   DISTRICT COURT ADMINISTRATIVE                      $ 0.75
                       FEE ON $5 COLLECTIONS
Date       Code        Description                      Count Party   Amount
08-13-2018 DCADMINCSF DISTRICT COURT ADMINISTRATIVE                     $ 1.50
                      FEE ON COURTHOUSE SECURITY
                      PER BOARD OF COUNTY
                      COMMISSIONER

08-13-2018 CCADMIN04   COURT CLERK ADMINISTRATIVE FEE                   $ 0.50
                       ON COLLECTIONS

08-13-2018 LTF         LENGTHY TRIAL FUND                              $ 10.00

08-13-2018 SMF         SUMMONS FEE (CLERKS FEE)-3                      $ 30.00

08-13-2018 SMIMA       SUMMONS ISSUED - MAILED BY
                       ATTORNEY

08-13-2018 TEXT        OCIS HAS AUTOMATICALLY
                       ASSIGNED JUDGE CANTRELL,
                       DAMAN H. TO THIS CASE.

08-13-2018 ADJUST      ADJUSTING ENTRY: MONIES DUE TO                   $ 6.56
                       AC09-CARD ALLOCATION
Date     Code        Description                         Count Party   Amount
08-13-2018 ACCOUNT   ADJUSTING ENTRY: MONIES DUE TO
                     THE FOLLOWING AGENCIES
                     REDUCED BY THE FOLLOWING
                     AMOUNTS:
                     CJ-2018-3391: AC88 SHERIFF’S
                     SERVICE FEE FOR COURT HOUSE
                     SECURITY -$0.25
                     CJ-2018-3391: AC81 LENGTHY TRIAL
                     FUND -$0.25
                     CJ-2018-3391: AC79 OCIS
                     REVOLVING FUND -$0.63
                     CJ-2018-3391: AC67 DISTRICT COURT
                     REVOLVING FUND -$0.07
                     CJ-2018-3391: AC65 STATE JUDICIAL
                     REVOLVING FUND, INTERPRETER
                     SVCS -$0.02
                     CJ-2018-3391: AC64 DISPUTE
                     MEDIATION FEES CIVIL ONLY -$0.18
                     CJ-2018-3391: AC59 COUNCIL ON
                     JUDICIAL COMPLAINTS REVOLVING
                     FUND -$0.04
                     CJ-2018-3391: AC58 OKLAHOMA
                     COURT APPOINTED SPECIAL
                     ADVOCATES -$0.13
                     CJ-2018-3391: AC31 COURT CLERK
                     REVOLVING FUND -$0.05
                     CJ-2018-3391: AC23 LAW LIBRARY
                     FEE CIVIL AND CRIMINAL -$0.15
                     CJ-2018-3391: AC01 CLERK FEES
                     -$4.79
Date       Code      Description                         Count Party          Amount
08-13-2018 ACCOUNT   RECEIPT # 2018-3810589 ON
                     08/13/2018.
                     PAYOR: GILLESPIE/BOOKER TOTAL
                     AMOUNT PAID: $ 262.14.
                     LINE ITEMS:
                     CJ-2018-3391: $188.21 ON AC01
                     CLERK FEES.
                     CJ-2018-3391: $6.56 ON AC09 CARD
                     ALLOCATIONS.
                     CJ-2018-3391: $5.85 ON AC23 LAW
                     LIBRARY FEE CIVIL AND CRIMINAL.
                     CJ-2018-3391: $1.61 ON AC31 COURT
                     CLERK REVOLVING FUND.
                     CJ-2018-3391: $4.87 ON AC58
                     OKLAHOMA COURT APPOINTED
                     SPECIAL ADVOCATES.
                     CJ-2018-3391: $1.51 ON AC59
                     COUNCIL ON JUDICIAL COMPLAINTS
                     REVOLVING FUND.
                     CJ-2018-3391: $6.82 ON AC64
                     DISPUTE MEDIATION FEES CIVIL
                     ONLY.
                     CJ-2018-3391: $0.43 ON AC65 STATE
                     JUDICIAL REVOLVING FUND,
                     INTERPRETER SVCS.
                     CJ-2018-3391: $2.41 ON AC67
                     DISTRICT COURT REVOLVING FUND.
                     CJ-2018-3391: $24.37 ON AC79 OCIS
                     REVOLVING FUND.
                     CJ-2018-3391: $9.75 ON AC81
                     LENGTHY TRIAL FUND.
                     CJ-2018-3391: $9.75 ON AC88
                     SHERIFF’S SERVICE FEE FOR
                     COURT HOUSE SECURITY.

08-24-2018 S         PARTY HAS BEEN SUCCESSFULLY               VYAS, CHIRAG
                     SERVED. CHIRAG VYAS / CERT MAIL
                     / ON 8-22-18
                     Document Available (#1041493129)
                        TIFF     PDF
Date       Code     Description                        Count Party            Amount
08-24-2018 S        PARTY HAS BEEN SUCCESSFULLY              B & G FUTURES,
                    SERVED. B&G FUTURES INC / CERT           INC
                    MAIL / SIGNED BRITTANY DOWLES /
                    8-20-18
                    Document Available (#1041493125)
                      TIFF     PDF

09-07-2018 EAA      SPECIAL APPEARANCE BY                    B & G FUTURES,
                    DEFENDANTS, MOTION TO QUASH              INC
                    SUMMONS, AND PLEA
                    CHALLENGING PERSONAL
                    JURISDICTION / C2J
                    Document Available (#1041494217)
                      TIFF    PDF

09-11-2018 S        PARTY HAS BEEN SUCCESSFULLY              VYAS, CHIRAG
                    SERVED./ CHIRAG VYAS / RES SRV /
                    SRVD ABHILASH PANDYA / ON 9-5-18
                    / BY PS
                    Document Available (#1041574209)
                       TIFF   PDF

09-24-2018 S        PARTY HAS BEEN SUCCESSFULLY              DIPIETRO,
                    SERVED. STEVE DIPIETRO SERVED /          STEVE
                    RES SERV TO MRS. DIPIETRO / ON
                    9-8-18 BY PS
                    Document Available (#1041725050)
                      TIFF     PDF

09-26-2018 RESP     RESPONSE AND OBJECTION TO                INTERNATIONAL
                    DEFENDANTS MOTION TO QUASH               CHEMICAL
                    SUMMONS AND PLEA CHALLEGING              COMPANY
                    PERSONAL JURISDICTION /
                    CERTIFICATE OF SERVICE
                    Document Available (#1041725586)
                      TIFF    PDF

12-21-2018 CTFREE   CANTRELL, DAMAN: MOTION TO
                    QUASH/DISMISS DUE TO LACK OF
                    PERSONAL JURISDICTION FILED ON
                    9-7-18 IS RESPECTFULLY DENIED.
                    MATTER SET FOR SCHEDULING
                    CONFERENCE ON 1-31-19 AT 10:00
                    AM.
Date       Code     Description                        Count Party            Amount
01-02-2019 O        ORDER / SEE ABOVE ENTRY /
                    CERTIFICATE OF MAILING
                    Document Available (#1042565333)
                      TIFF    PDF

01-24-2019 A        ANSWER OF DEFENDANT/ NO                  B & G FUTURES,
                    RETURN ENVELOPE / CERTIFICATE            INC
                    OF SERVICE
                    Document Available (#1042566853)
                      TIFF    PDF

01-31-2019 CTFREE   CANTRELL, DAMAN: CASE COMES
                    ON FOR SCHEDULING
                    CONFERENCE; STUART CAMPBELL
                    APPEARS FOR PL, DAVID
                    LIMEKILLER AND ZACKERY YOUNG
                    APPEAR FOR DFS. HEARING HELD.
                    SCHEDULING ORDER ENTERED;
                    PRETRIAL CONFERENCE IS SET FOR
                    9-4-19 AT 11:00 AM.

02-08-2019 A        ANSWER OF PLAINTIFF                      INTERNATIONAL
                    INTERNATIONAL CHEMICAL                   CHEMICAL
                    COMPANY TO DEFENDANT'S                   COMPANY
                    COUNTERCLAIM / CERTIFICATE OF
                    SEREVICE
                    Document Available (#1042830389)
                      TIFF    PDF

02-12-2019 SCHO     SCHEDULING ORDER (1) / 1-31-19
                    Document Available (#1042834964)
                      TIFF    PDF

04-17-2019 EAA      ENTRY OF APPEARANCE / RYAN A             B & G FUTURES,
                    PITTMAN AND DAVID P LIMEKILLER           INC
                    ENTERING AS COUNSEL / W-CS /
                    CERTIFICATE OF MAILING
                    Document Available (#1043395603)
                      TIFF    PDF

05-03-2019 MO       AGREED MOTION FOR PROTECTIVE             B & G FUTURES,
                    ORDER / CERTIFICATE OF SERVICE /         INC
                    A TO J
                    Document Available (#1043754071)
                      TIFF    PDF
Date       Code     Description                        Count Party            Amount
05-10-2019 CTFREE   CANTRELL, DAMAN: GRANTED -
                    AGREED PROTECTIVE ORDER.

05-10-2019 O        PROTECTIVE ORDER
                    Document Available (#1043397014)
                      TIFF    PDF

06-06-2019 MOC      PLAINITFF'S MOTION TO COMPEL / A         INTERNATIONAL
                    TO J / CERTIFICATE OF SERVICE            CHEMICAL
                    Document Available (#1044075119)         COMPANY
                      TIFF     PDF

06-19-2019 CTFREE   CANTRELL, DAMAN: ORDER
                    ENTERED SETTING PL'S MOTION TO
                    COMPEL FOR HEARING ON 7-24-19
                    AT 3:30 PM. MAILED NOTICE TO ALL
                    PARTIES.

06-19-2019 NOH      NOTICE OF HEARING / PLAINTIFF'S
                    MOTION TO COMPEL SET ON 7-24-19
                    @ 3:30 PM / AFFIDAVIT OF MAILING
                    Document Available (#1044078805)
                      TIFF     PDF

06-24-2019 RESP     DEFENDANT B & G FUTURES INC'S            B & G FUTURES,
                    RESPONSE TO PLAINTIFF'S MOTION           INC
                    TO COMPEL / CERTIFICATE OF
                    MAILING
                    Document Available (#1044084534)
                      TIFF    PDF

07-01-2019 APLI     APPLICATION TO FILE REPLY BRIEF          INTERNATIONAL
                    TO PLAINTIFF'S RESPONSE IN               CHEMICAL
                    OPPOSITION TO DEFENDANT'S                COMPANY
                    MOTION TO COMPEL / A2J
                    Document Available (#1044088108)
                      TIFF    PDF

07-09-2019 CTFREE   CANTRELL, DAMAN: PLAINTIFF'S
                    APPLICATION TO FILE A REPLY IN
                    SUPPORT OF TIS MOTION TO
                    COMPEL; PL HAS UNTIL 6-12-19 TO
                    FILE A REPLY AND NOT TO EXCEED
                    5 PAGES IN LENGTH.
Date       Code     Description                        Count Party            Amount
07-09-2019 APLI     APPLICATION TO FILE REPLY BRIEF          INTERNATIONAL
                    TO PLAINTIFF'S RESPONSE IN               CHEMICAL
                    OPPOSITION TO DEFENDNAT'S                COMPANY
                    MTION TO COMPEL / CERTIFICATE
                    OF SERVICE
                    Document Available (#1044302753)
                      TIFF    PDF

07-09-2019 O        ORDER GRANTING APPLICAITON TO
                    FILE REPLY BRIEF
                    Document Available (#1044302749)
                      TIFF    PDF

07-10-2019 R        PLAINTIFF INTERNATIONAL                  INTERNATIONAL
                    CHEMICAL COMPANY'S REPLY TO              CHEMICAL
                    THE RESPONSE BY DEFENDANT TO             COMPANY
                    PLAINTIFF'S MOTION TO COMPEL /
                    CERTIFICATE OF SERVICE
                    Document Available (#1044303045)
                      TIFF     PDF

07-24-2019 CTFREE   CANTRELL, DAMAN: MOTION TO
                    COMPEL SET FOR 7-24-19 HAS BEEN
                    STRICKEN BY THE COURT; CALLED
                    PARTIES TO MAKE THEM AWARE
                    AND THE COURT WILL RULE ON THE
                    BRIEFS.

07-24-2019 MOC      SUPPLEMENT PLAINTIFF'S MOTION            INTERNATIONAL
                    TO COMPEL / A TO J / CERTIFICATE         CHEMICAL
                    OF SERVICE                               COMPANY
                    Document Available (#1044088940)
                      TIFF    PDF

08-13-2019 MO       DEFENDANT B&G FUTURES, INC'S             B & G FUTURES,
                    MOTION TO STRIKE PRETRIAL                INC
                    CONFERENCE AND ENTER AN
                    AMENDED SCHEDULING ORDER / A
                    TO J / CERTIFICATE OF MAILING
                    Document Available (#1044486590)
                      TIFF     PDF
Date      Code      Description                        Count Party           Amount
08-16-2019 RESP     PLAINTIFF INTERNATIONAL                  INTERNATIONAL
                    CHEMICAL COMPANY'S RESPONSE              CHEMICAL
                    AND OBJECTION TO DEFENDANT B             COMPANY
                    &G FUTURES INC'S MOTION TO
                    STRIKE PRETRIAL CONFERENCE
                    AND ENTER AN AMENDED
                    SCHEDULING ORDER / CERTIFICATE
                    OF SERVICE
                    Document Available (#1044710104)
                      TIFF     PDF

08-23-2019 MO       PLAINTIFF INTERNATIONAL                  INTERNATIONAL
                    CHEMICAL COMPANY'S MOTION IN             CHEMICAL
                    LIMINE ON THE QUALITY OF                 COMPANY
                    PRODUCT DELIVERED TO
                    DEFENDANTS
                    Document Available (#1044088896)
                      TIFF     PDF

09-04-2019 CTFREE   CANTRELL, DAMAN: CASE COMES
                    ON FOR PRETRIAL CONFERENCE;
                    ALL PARTIES APPEAR. HEARING
                    HELD. JURY TRIAL SET FOR 3-2-20
                    AT 9:30 AM. 1ST UP. PRETRIAL
                    CONFERENCE IS RESET FOR 1-29-20
                    AT 10:30 AM. MOTION TO STRIKE IS
                    MOOT; THE COURT WILL RULE ON
                    THE MOTION TO COMPEL.
Date       Code     Description                        Count Party           Amount
09-09-2019 CTFREE   CANTRELL, DAMAN: PLAINTIFF'S
                    MOTION TO COMPEL FILED 6/6/2019
                    IS GRANTED TO ALL BUT
                    INTERROGATORY NO. 12.
                    INTERROGATORY NO. 12 DEALT
                    WITH REQUEST FOR ADMISSION NO.
                    1, WHICH WAS NOT SUBMITTED TO
                    THE COURT. AS THE COURT DOES
                    NOT KNOW WHAT REQUEST FOR
                    ADMISSION NO. 1 STATES, THE
                    COURT CANNOT RULE ON THAT
                    INTERROGATORY. HOWEVER,
                    COUNSEL MAY SUPPLEMENT IF
                    NECESSARY. DEFENDANT MAY
                    SUBMIT A PRIVILEGE LOG FOR
                    ANYTHING CLAIMED TO BE
                    PRIVILEGED AND OR CONFIDENTIAL.

09-20-2019 O        ORDER / SEE ENTRY ABOVE /
                    CERTIFICATE OF MAILING
                    Document Available (#1044701982)
                      TIFF    PDF

10-08-2019 CTFREE   CANTRELL, DAMAN: AMENDED
                    SCHEDULING ORDER ENTERED.

10-09-2019 SCHO     AMENDED SCHEDULING ORDER
                    Document Available (#1044936266)
                      TIFF    PDF

10-11-2019 APLI     PLAINTIFF INTERNATIONAL                  INTERNATIONAL
                    CHEMICAL COMPANYS APPLICATION            CHEMICAL
                    FOR SANCTIONS                            COMPANY
                    Document Available (#1044934503)
                      TIFF     PDF

11-05-2019 MOQ      PLAINTIFF INTERNATIONAL                  INTERNATIONAL
                    CHEMICAL COMPANY'S MOTION TO             CHEMICAL
                    QUASH NOTICE TO TAKE                     COMPANY
                    DEPOSITIONS / A TO J /
                    CERTIFICATE OF SERVICE
                    Document Available (#1045279481)
                      TIFF     PDF
Date       Code     Description                        Count Party            Amount
11-15-2019 RESP     DEFENDANT B&G FUTURES, INC'S             B & G FUTURES,
                    RESPONSE TO PLAINTIFF'S MOTION           INC
                    TO QUASH NOTICES TO TAKE
                    DEPOSITIONS / A TO J /
                    CERTIFICATE OF MAILING
                    Document Available (#1045456437)
                      TIFF    PDF

11-15-2019 RESP     DEFENDANT B&G FUTURESS, INC'S            B & G FUTURES,
                    RESPONSE TO PLAINTIFF'S MOTION           INC
                    FOR SANCTIONS / A TO J /
                    CERTIFICATE OF MAILING
                    Document Available (#1045456433)
                      TIFF    PDF

12-11-2019 APLI     PLAINTIFF IINTERNATIONAL                 INTERNATIONAL
                    CHEMICAL COMPANY'S                       CHEMICAL
                    APPLICATION FOR SANCTIONS / A            COMPANY
                    TO J / CERTIFICATE OF SERVICE
                    Document Available (#1045710699)
                      TIFF     PDF

12-17-2019 CTFREE   CANTRELL, DAMAN: MOTION TO
                    QUASH FILED ON 11-5 AND
                    SANCTIONS ON 10-11 ARE BOTH
                    DENIED AS COUNSEL FOR B&G HAS
                    INDICATED IT WILL AGREE TO A
                    MORE CONDUCIVE DATE. COUNSEL
                    SHOULD CONFER BEFORE FILING
                    THESE MOTIONS AS REQUIRED BY
                    STATUTE AND LOCAL RULE.

12-17-2019 O        ORDER // CERT OF MAILING ( SEE
                    CLERKS NOTE OF 12-17-19)
                    Document Available (#1045711563)
                      TIFF    PDF

01-21-2020 MO       DEFENDANT B & G FUTURES INC'S            B & G FUTURES,
                    MOTION TO CONTINUE PRETRIAL              INC
                    CONFERENCE AND TRIAL /
                    CERTIFICATE OF MAILING
                    Document Available (#1045896968)
                      TIFF    PDF
Date      Code      Description                        Count Party            Amount
01-23-2020 EAA      ENTRY OF APPEARANCE / RYAN A             B & G FUTURES,
                    PITTMAN AND DAVID P LIMEKILLER           INC
                    ENTERING AS COUNSEL /
                    CERTIFICATE OF MAILING
                    Document Available (#1045901129)
                      TIFF    PDF

01-24-2020 RESP     PLAINTIFF INTERNATIONAL                  B & G FUTURES,
                    CHEMICAL COMPANY'S RESPONSE              INC
                    AND OBJECTION TO DEFENDANT
                    B&G FUTURES INC'S MOTION TO
                    STRIKE PRETRIAL CONFERENCE
                    AND ENTER AN AMENDED
                    SCHEDULING ORDER / CERTIFICATE
                    OF SERVICE
                    Document Available (#1045897475)
                      TIFF     PDF

01-27-2020 MO       DEFENDANTS' MOTION TO AMEND              B & G FUTURES,
                    THEIR ANSWER TO THE PETITION / A         INC
                    TO J / CERTIFICATE OF MAILING
                    Document Available (#1045897862)
                      TIFF     PDF

01-28-2020 CTFREE   CANTRELL, DAMAN: MOTION TO
                    CONTINUE/ STRIKE TRIAL AND
                    PRETRIAL IS GRANTED OVER
                    OBJECTION. MATTER SET FOR
                    SCHEDULING /STATUS
                    CONFERENCE ON 4-8-20 AT 10:45 AM
                    IN COURTROOM 631.

01-31-2020 RESP     PLAINTIFF'S RESPONSE AND                 INTERNATIONAL
                    OBJECTION TO DEFENDANTS'                 CHEMICAL
                    MOTION TO AMEND THEIR ANSWER             COMPANY
                    TO THE PETITION
                    Document Available (#1046129066)
                      TIFF    PDF
Date       Code     Description                          Count Party            Amount
02-06-2020 MO       DEFENDANTS' UNOPPOSED MOTION               B & G FUTURES,
                    FOR LEAVE TO FILE REPLY BRIEF IN           INC
                    SUPPORT OF THEIR MOTION TO
                    AMEND THEIR ANSWER TO THE
                    PETITION / A TO J / CERTIFICATE OF
                    MAILING / CERTIFICATE OF MAILING
                    Document Available (#1046130080)
                      TIFF     PDF

02-11-2020 CTFREE   CANTRELL, DAMAN: ORDER
                    GRANTING LEAVE TO FILE REPLY
                    BRIEF ENTERED; DEFENDANTS ARE
                    GRANTED LEAVE TO FILE A REPLY
                    BRIEF IN SUPPORT OF THEIR
                    MOTION TO AMEND THEIR ANSWER
                    TO THEIIR PETITION; THE REPLY
                    BRIEF MAY NOT EXCEED FIVE
                    PAGES AND MUST BE FILED WITHIN
                    FIVE DAYS OF THE DATE OF THIS
                    ORDER. ((((ORDER PLACED IN
                    JUDGE'S OUTBOX TO BE PICKED UP
                    FOR FILING)))

02-12-2020 O        ORDER GRANTING LEAVE TO FILE
                    REPLY BRIEF / SEE ENTRY ABOVE
                    Document Available (#1046137704)
                      TIFF    PDF

02-13-2020 R        DEFENANTS' REPLY IN SUPPORT OF             B & G FUTURES,
                    THEIR MOTION TO AMEND THEIR                INC
                    ANSWER TO THE PETITION /
                    CERTIFICATE OF MAILING
                    Document Available (#1046138066)
                      TIFF    PDF
Date      Code      Description                        Count Party   Amount
03-04-2020 CTFREE   CANTRELL DAMAN; ORDER ON
                    DEFENDANTS MOTION TO AMEND
                    THEIR ANSWER TO THE PETITION
                    ENTERED. DEFENDANTS MOTION TO
                    AMEND IS GRANTED OVER
                    OBJECTION.
                    (COPY OF ORDER MAILED TO
                    STUART CAMPBELL, LAUREN
                    CAMPBELL, JAMES MATTHEWS,
                    RYAN PITTMAN, AND DAVID
                    LIMEKILLER.

03-04-2020 O        ORDER ON DEFENDANT'S MOTION
                    TO AMEND THEIR ANSWER TO THE
                    PETITION / A TO J / AFFIDAVIT OF
                    MAILING
                    Document Available (#1046298274)
                      TIFF     PDF

04-07-2020 CNOTE    PRETRIAL CONFERENCE HAS BEEN
                    RESET TO 6/10/20 AT 10:30AM.
